            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  CONRADO RODRIGUEZ PEREZ,
  individually and on behalf of others similarly
  situated,
                                                                       COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  LOISAIDA ENTERPRISES
  CORPORATION, (D/B/A LOSAIDA                                             ECF Case
  ENTERPRISES CORP) and WILLIAM
  ROBLES,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Conrado Rodriguez Perez (“Plaintiff Rodriguez” or “Mr. Rodriguez”),

 individually and on behalf of others similarly situated, by and through his attorneys, Michael

 Faillace & Associates, P.C., upon his knowledge and belief, and as against Loisaida Enterprises

 Corporation (d/b/a Losaida Enterprises Corp), (“Defendant Corporation”) and William Robles,

 (“Individual Defendant”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Rodriguez is a former employee of Defendants Loisaida Enterprises

Corporation (d/b/a Losaida Enterprises Corp) and William Robles.

       2.       Defendants own, operate, or control several buildings, located at 738 East 5th Street,

New York, NY 10009 under the name “Losaida Enterprises Corp” (hereinafter “the 738 East 5th
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 2 of 20




Street” location) and at 241 E 2nd Street, New York, NY 10009 under the name “Losaida Enterprises

Corp” (hereinafter “the 241 E 2nd Street” location).

       3.      Upon information and belief, individual Defendant William Robles, serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the building as a joint or unified enterprise.

       4.      Plaintiff Rodriguez was employed as a superintendent at the building located at 738

East 5th Street, New York, NY 10009 and at 241 E 2nd Street, New York, NY 10009.

       5.      At all times relevant to this Complaint, Plaintiff Rodriguez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Rodriguez appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Rodriguez to all other similarly

situated employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rodriguez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Rodriguez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et




                                                   -2-
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 3 of 20




seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       10.     Plaintiff Rodriguez seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Rodriguez’s state law claims under 28

U.S.C. § 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate several buildings located in this district. Further, Plaintiff Rodriguez was employed by

Defendants in this district.

                                                 PARTIES

                                                  Plaintiff

       13.     Plaintiff Conrado Rodriguez Perez (“Plaintiff Rodriguez” or “Mr. Rodriguez”) is an

adult individual residing in New York County, New York.

       14.     Plaintiff Rodriguez was employed by Defendants at Losaida Enterprises Corp. from

approximately December 30, 2008 until on or about August 8, 2019.

       15.     Plaintiff Rodriguez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).



                                                 -3-
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 4 of 20




                                             Defendants

       16.     At all relevant times, Defendants owned, operated, or controlled several buildings,

located at 738 East 5th Street, New York, NY 10009 under the name “Losaida Enterprises Corp”

and at 241 E 2nd Street, New York, NY 10009 under the name “Losaida Enterprises Corp”.

       17.     Upon information and belief, Loisaida Enterprises Corporation (d/b/a Losaida

Enterprises Corp) is a domestic corporation organized and existing under the laws of the State of

New York. Upon information and belief, it maintains its principal place of business at 738 East 5th

Street, New York, NY 10009.

       18.     Upon information and belief, Loisaida Enterprises Corporation (d/b/a Losaida

Enterprises Corp) is a domestic corporation organized and existing under the laws of the State of

New York. Upon information and belief, it maintains its principal place of business at 241 E 2nd

Street, New York, NY 10009 under the name “Losaida Enterprises Corp”.

       19.     Defendant William Robles is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant William Robles is sued

individually in his capacity as a manager of Defendant Corporation. Defendant William Robles

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Rodriguez, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       20.     Defendants operate several buildings located in New York County.




                                                 -4-
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 5 of 20




       21.     Individual Defendant, William Robles, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, or controls significant

functions of Defendant Corporation.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Rodriguez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Rodriguez, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff Rodriguez (and all similarly situated

employees) and are Plaintiff Rodriguez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Rodriguez

and/or similarly situated individuals.

       26.     Upon information and belief, Individual Defendant, William Robles, operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,



                                                  -5-
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 6 of 20




              d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholder,

              e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Rodriguez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Rodriguez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Rodriguez’s services.

       28.     In each year from 2016 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

building on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       30.     Plaintiff Rodriguez is a former employee of Defendants who was employed as a

superintendent.

       31.     Plaintiff Rodriguez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).



                                                   -6-
               Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 7 of 20




                                   Plaintiff Conrado Rodriguez Perez

         32.     Plaintiff Rodriguez was employed by Defendants from approximately December 30,

2008 until on or about August 8, 2019.

         33.     Defendants employed Plaintiff Rodriguez as a superintendent.

         34.     Plaintiff Rodriguez regularly handled goods in interstate commerce, such as materials

and other supplies produced outside the State of New York.

         35.     Plaintiff Rodriguez’s work duties required neither discretion nor independent

judgment.

         36.     Throughout his employment with Defendants, Plaintiff Rodriguez regularly worked

in excess of 40 hours per week.

         37.     From approximately November 2016 until on or about August 8, 2019, Plaintiff

Rodriguez worked at the 738 East 5th Street location from approximately 7:00 a.m. until on or about

3:00 p.m. to 7:00 p.m., Mondays through Fridays and from approximately 5:00 p.m. until on or about

8:00 p.m., on Sundays (typically 43 to 63 hours per week).

         38.     From approximately June 2018 until on or about October 2018, Plaintiff Rodriguez

worked at the 241 E 2nd Street location from approximately 4:00 p.m. until on or about 9:00 p.m.,

Mondays through Fridays (typically 25 hours per week).

         39.     For approximately once a month, Plaintiff Rodriguez worked at the 738 East 5th Street

location an additional day for 2 hours, Saturdays, from approximately 7:00 a.m. until on or about

3:00 p.m. to 7:00 p.m., Mondays through Fridays and from approximately 5:00 p.m. until on or about

8:00 p.m., Sundays (typically 45 to 65 hours per week).

         40.     Throughout his employment, Defendants paid Plaintiff Rodriguez his wages by

check.



                                                   -7-
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 8 of 20




       41.      From approximately November 2016 until on or about December 2016, Defendants

paid Plaintiff Rodriguez a fixed salary of $1,070 bi-weekly.

       42.      During the month of January 2017, Defendants paid Plaintiff Rodriguez a fixed salary

of $920 bi-weekly.

       43.      From approximately February 2017 until on or about December 2017, Defendants

paid Plaintiff Rodriguez a fixed salary of $1,070 bi-weekly.

       44.      From approximately January 2018 until on or about August 2018, Defendants paid

Plaintiff Rodriguez a fixed salary of $1,040 bi-weekly.

       45.      From approximately August 2018 until on or about December 2018, Defendants paid

Plaintiff Rodriguez a fixed salary of $1,120 bi-weekly.

       46.      From approximately January 2019 until on or about August 8, 2019, Defendants paid

Plaintiff Rodriguez a fixed salary of $1,200 bi-weekly.

       47.      For approximately one week, Defendants did not pay Plaintiff Rodriguez any wages

for his work.

       48.      Plaintiff Rodriguez’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

       49.      For example, Defendants required Plaintiff Rodriguez to work an additional 4 hours

to 7 hours past his scheduled departure time five days a week, and did not pay him for the additional

time he worked.

       50.      Although Defendants granted Plaintiff Rodriguez a one-hour lunch break,

Defendants interrupted it once a month by requiring him to stop eating and get work done.




                                                 -8-
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 9 of 20




       51.     Plaintiff Rodriguez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       52.     On a number of occasions, Defendants required Plaintiff Rodriguez to sign a

document, the contents of which he was not allowed to review in detail.

       53.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Rodriguez regarding overtime and wages under the FLSA and NYLL.

       54.     Defendants did not provide Plaintiff Rodriguez an accurate statement of wages, as

required by NYLL 195(3).

      55.      In fact, Defendants adjusted Plaintiff Rodriguez’s paystubs so that they reflected

inaccurate wages and hours worked.

      56.      Defendants did not give any notice to Plaintiff Rodriguez, in English and in Spanish

(Plaintiff Rodriguez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      57.      Defendants required Plaintiff Rodriguez to purchase “tools of the trade” with his own

funds—including air compressors, a router, two miter saws’, a drill, and a garlopa electric makita

planer hand brush wood garlopa.

                                  Defendants’ General Employment Practices

      58.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rodriguez (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.




                                                  -9-
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 10 of 20




      59.      Plaintiff Rodriguez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      60.      Defendants’ pay practices resulted in Plaintiff Rodriguez not receiving payment for

all his hours worked, and resulted in Plaintiff Rodriguez’s effective rate of pay falling below the

required minimum wage rate.

      61.      Defendants habitually required Plaintiff Rodriguez to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.

      62.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Rodriguez worked.

      63.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      64.      On a number of occasions, Defendants required Plaintiff Rodriguez to sign a

document the contents of which he was not allowed to review in detail. Defendants failed to post at

the workplace, or otherwise provide to employees, the required postings or notices to employees

regarding the applicable wage and hour requirements of the FLSA and NYLL.

      65.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Rodriguez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Rodriguez properly for his full hours worked.

      66.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.



                                                - 10 -
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 11 of 20




      67.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Rodriguez and other similarly situated former workers.

      68.      Defendants failed to provide Plaintiff Rodriguez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      69.      Defendants failed to provide Plaintiff Rodriguez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      70.       Plaintiff Rodriguez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).



                                                  - 11 -
             Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 12 of 20




      71.       At all relevant times, Plaintiff Rodriguez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      72.       The claims of Plaintiff Rodriguez stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      73.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      74.       At all times relevant to this action, Defendants were Plaintiff Rodriguez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Rodriguez (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      75.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      76.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       77.      Defendants failed to pay Plaintiff Rodriguez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).



                                                 - 12 -
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 13 of 20




      78.       Defendants’ failure to pay Plaintiff Rodriguez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      79.       Plaintiff Rodriguez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      80.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      81.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Rodriguez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      82.       Defendants’ failure to pay Plaintiff Rodriguez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      83.       Plaintiff Rodriguez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      84.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      85.       At all times relevant to this action, Defendants were Plaintiff Rodriguez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Rodriguez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.



                                                 - 13 -
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 14 of 20




      86.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Rodriguez less than the minimum wage.

      87.       Defendants’ failure to pay Plaintiff Rodriguez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      88.       Plaintiff Rodriguez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      89.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      90.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Rodriguez              overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      91.       Defendants’ failure to pay Plaintiff Rodriguez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      92.       Plaintiff Rodriguez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      93.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.




                                                - 14 -
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 15 of 20




      94.       Defendants failed to provide Plaintiff Rodriguez with a written notice, in English and

in Spanish (Plaintiff Rodriguez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      95.       Defendants are liable to Plaintiff Rodriguez in the amount of $5,000, together with

costs and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      96.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      97.       With each payment of wages, Defendants failed to provide Plaintiff Rodriguez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).




                                                  - 15 -
              Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 16 of 20




       98.        Defendants are liable to Plaintiff Rodriguez in the amount of $5,000, together with

costs and attorneys’ fees.

                                    SEVENTH CAUSE OF ACTION

                                RECOVERY OF EQUIPMENT COSTS

       99.        Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

       100.       Defendants required Plaintiff Rodriguez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

       101.       Plaintiff Rodriguez was damaged in an amount to be determined at trial.

                                        EIGHT CAUSE OF ACTION

                             (Violation of the New York Labor Law- Gap Time)

       102.       Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       103.       Defendants, in violation of the NYLL, failed to pay Plaintiffs (and the class members)

the regular rate of pay for all hours worked.

       104.       Defendants’ failure to pay Plaintiffs have been willful within the meaning of N.Y.

Lab. Law § 663.

       105.       Plaintiffs (and the class members) have been damaged in an amount to be determined

at trial.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Rodriguez respectfully requests that this Court enter judgment

  against Defendants by:



                                                    - 16 -
          Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 17 of 20




         (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)   Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Rodriguez and the FLSA Class

members;

         (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Rodriguez and the FLSA Class members;

         (d)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Rodriguez’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Rodriguez and the FLSA Class members;

         (f)   Awarding Plaintiff Rodriguez and the FLSA Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)   Awarding Plaintiff Rodriguez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);




                                               - 17 -
            Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 18 of 20




          (h)   Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Rodriguez;

          (i)   Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Rodriguez;

          (j)   Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Rodriguez’s compensation, hours, wages and any deductions

or credits taken against wages;

          (k)   Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Rodriguez;

          (l)   Awarding Plaintiff Rodriguez damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages as

applicable

          (m)   Awarding Plaintiff Rodriguez damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (n)   Awarding Plaintiff Rodriguez liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of minimum wage and overtime compensation shown

to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (o)   Awarding Plaintiff Rodriguez and the FLSA Class members pre-judgment and

post-judgment interest as applicable;

          (p)    Awarding Plaintiff Rodriguez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;




                                                - 18 -
         Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 19 of 20




       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Rodriguez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       November 15, 2019

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 19 -
          Case 1:19-cv-10600-JGK Document 1 Filed 11/15/19 Page 20 of 20


                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attomeys

60 E 42"^^ Street. Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                  Facsimile:(212)317-1620


Faillace@employmentcompliance.com



                                                                        November 7, 2019
BY HAND




TO:      Clerk of Court,



I hereby consent to join this lawsuit as a party plaintiff.
(Yo,por medio de este documento, doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)


Name / Nombre:                                  Conrado Rodriguez Perez



Legal Representative / Abogado:                Michael Faillace & Associates. P.C.


Signature / Firma:


Date / Fecha:                                   1 de noviembre 2019




                            Certified as a minority-owned business in the State of New York
